Exhibit 10.2

VOTING AGREEMENT

This Voting Agreement (the “Agreement”) is made and entered into as of
October 20, 2008, between Acresso Software Inc., a Delaware corporation
(“Parent”), and the undersigned stockholder of the Company (“Holder”).

RECITALS

Pursuant to an Agreement and Plan of Merger, dated as of October 20, 2008 (the
“Merger Agreement”) by and among Parent, Indians Merger Corp. , a Delaware
corporation and wholly-owned subsidiary of Parent (“Merger Sub”), and Intraware,
Inc., a Delaware corporation (the “Company”), Merger Sub is merging with and
into the Company (the “Merger”) and the Company, as the surviving corporation of
the Merger, will thereby become a wholly-owned subsidiary of Parent.
Concurrently with the execution and delivery of the Merger Agreement and as a
condition and inducement to Parent and Merger Sub to enter into the Merger
Agreement, Parent has required that Holder enter into this Agreement. The Holder
is the record and beneficial owner (within the meaning of Rule 13d-3 of the
Exchange Act) of such number of shares of the outstanding Common Stock, par
value $0.0001 per share, of the Company as is indicated beneath Holder’s
signature on the last page of this Agreement (the “Shares”). Capitalized terms
used herein but not defined shall have the meanings ascribed to them in the
Merger Agreement.

AGREEMENT

The parties agree as follows:

1. Agreement to Retain Shares.

(a) Transfer. (1) Except as contemplated by the Merger Agreement, and except as
provided in Section 1(b) below, during the period beginning on the date hereof
and ending on the earlier to occur of (i) the Effective Time (as defined in the
Merger Agreement) and (ii) the Expiration Date (as defined below), Holder agrees
not to, directly or indirectly, sell, transfer, exchange or otherwise dispose of
(including by merger, consolidation or otherwise by operation of law) the Shares
or any New Shares (as defined below), except as may be specifically required by
court order, (2) Holder agrees not to, directly or indirectly, grant any proxies
or powers of attorney, deposit any of such Holder’s Shares into a voting trust
or enter into a voting agreement with respect to any of such Holder’s Shares, or
enter into any agreement or arrangement providing for any of the actions
described in this clause (2), and (3) Holder agrees not to, directly or
indirectly, take any action that would reasonably be expected to have the effect
of preventing or disabling Holder from performing Holder’s obligations under
this Agreement, in each case at any time prior to the earlier to occur of
(i) the Effective Time and (ii) the Expiration Date. As used herein, the term
“Expiration Date” shall mean the earlier to occur of (i) the date of termination
of the Merger Agreement in accordance with the terms and provisions thereof and
(ii) the date on which the Company’s Board of Directors withdraws or modifies in
a manner adverse to Parent or Merger Sub its approval or recommendation of the
Merger or the transactions contemplated thereby or by the Transaction Documents.

EXB Voting Agreement - Exhibit A - Final



--------------------------------------------------------------------------------

(b) Permitted Transfers. Section 1(a) shall not prohibit a transfer of Shares or
New Shares by Holder to any family member or trust for the benefit of any family
member so long as the assignee or transferee agrees to be bound by the terms of
this Agreement and executes and delivers to the parties hereto a written consent
memorializing such agreement.

(c) New Shares. Holder agrees that any shares of the Company Common Stock that
Holder purchases or with respect to which Holder otherwise acquires record or
beneficial ownership after the date of this Agreement and prior to the earlier
to occur of (i) the Effective Time and (ii) the Expiration Date (“New Shares”)
shall be subject to the terms and conditions of this Agreement to the same
extent as if they constituted Shares.

(d) Stop Transfer. From and after the date of this Agreement through the term of
this Agreement, the Company will not register or otherwise recognize the
transfer (book-entry or otherwise) of any Shares or any certificate or
uncertificated interest representing any of Holder’s Shares, except as permitted
by, and in accordance with, Section 1(b).

2. Agreement to Vote Shares.

(a) Until the earlier to occur of the Effective Time and the Expiration Date, at
every meeting of the stockholders of the Company called with respect to any of
the following, and at every adjournment thereof, and on every action or approval
by written consent of the stockholders of the Company with respect to any of the
following, Holder shall appear at such meeting (in person or by proxy) and shall
vote or consent the Shares and any New Shares (i) in favor of adoption of the
Merger Agreement and the approval of the transactions contemplated thereby and
(ii) against any proposal for any recapitalization, merger, sale of assets or
other business combination (other than the Merger) between the Company and any
person or entity other than Parent or any other action or agreement that would
reasonably be expected to result in a breach in any material respect of any
covenant, representation or warranty or any other obligation or agreement of the
Company under the Merger Agreement or Holder under this Agreement or which would
reasonably be expected to result in any of the conditions to the Company’s
obligations under the Merger Agreement not being fulfilled. This Agreement is
intended to bind Holder as a stockholder of the Company only with respect to the
specific matters set forth herein. Except as set forth in clauses (i) and
(ii) of this Section 2(a), Holder shall not be restricted from voting in favor
of, against or abstaining with respect to any other matter presented to the
stockholders of the Company. Prior to the termination of this Agreement, Holder
covenants and agrees not to enter into any agreement or understanding with any
person to vote or give instructions in any manner inconsistent with the terms of
this Agreement.

(b) Holder further agrees that, until the termination of this Agreement, Holder
will not, and will not permit any entity under Holder’s control to, (A) solicit
proxies or become a “participant” in a “solicitation” (as such terms are defined
in Rule 14A under the Exchange Act) with respect to an Opposing Proposal (as
defined below), (B) initiate a stockholders’ vote with respect to an Opposing
Proposal or (C) become a member of a “group” (as such term is used in
Section 13(d) of the Exchange Act) with respect to any voting securities of the
Company with respect to an Opposing Proposal. For the purposes of this
Agreement, an “Opposing Proposal” means any action or proposal described in
clause (ii) of Section 2(a) above.

 

2



--------------------------------------------------------------------------------

(c) Subject to the provisions set forth in Section 5 hereof and as security for
Holder’s obligations under Section 2(a), Holder hereby irrevocably constitutes
and appoints Parent and its or his designees as his attorney and proxy in
accordance with the DGCL, with full power of substitution and resubstitution, to
cause the Shares to be counted as present at the Company Stockholders Meeting,
to vote his Shares at the Company Stockholder Meeting, however called, and to
execute consents in respect of his Shares as and to the extent provided in
Section 2(a). SUBJECT TO THE PROVISIONS SET FORTH IN SECTION 5 HEREOF, THIS
PROXY AND POWER OF ATTORNEY IS IRREVOCABLE AND COUPLED WITH AN INTEREST. Upon
the execution of this Agreement, Holder hereby revokes any and all prior proxies
or powers of attorney given by Holder with respect to voting of the Shares on
the matters referred to in Section 2(a) and agrees not to grant any subsequent
proxies or powers of attorney with respect to the voting of the Shares on the
matters referred to in Section 2(a) until after the Expiration Date. Holder
understands and acknowledges that Parent is entering into the Merger Agreement
in reliance upon the Holder’s execution and delivery of this Agreement and
Holder’s granting of the proxy contained in this Section 2(c). Holder hereby
affirms that the proxy granted in this Section 2(c) is given in connection with
the execution of the Merger Agreement, and that such Proxy is given to secure
the performance of the duties of Holder under this Agreement.

3. Representations, Warranties and Covenants of Holder. Holder hereby
represents, warrants and covenants to Parent that Holder (i) is the record
and/or beneficial owner of the Shares, which, at the date of this Agreement and
at all times up until the earlier to occur of (A) the Effective Time and (B) the
Expiration Date, and will be free and clear of any liens, claims, options,
charges or other encumbrances that would reasonably be expected to have the
effect of preventing or disabling Holder from performing Holder’s obligations
under this Agreement, and (ii) does not own of record or beneficially any shares
of capital stock of the Company other than the Shares (excluding shares as to
which Holder currently disclaims beneficial ownership in accordance with
applicable law). Holder has the legal capacity, power and authority to enter
into and perform all of Holder’s obligations under this Agreement (including
under the proxy granted in Section 2(c) above). This Agreement (including the
proxy granted in Section 2(c) above) has been duly and validly executed and
delivered by Holder and constitutes a valid and binding agreement of Holder,
enforceable against Holder in accordance with its terms, subject to (a) laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and (b) rules of law governing specific performance, injunctive relief and other
equitable remedies.

4. Additional Documents. Holder hereby covenants and agrees to execute and
deliver any additional documents reasonably necessary to carry out the purpose
and intent of this Agreement.

5. Termination. This Agreement and the proxy delivered in connection herewith
shall terminate and shall have no further force and effect as of the earlier to
occur of (i) the Expiration Date and (ii) the date following the date of the
Company Stockholders Meeting, including any adjournment or postponement thereof.

6. Fiduciary Duties. Notwithstanding anything in this Agreement to the contrary:
(i) Holder makes no agreement or understanding herein in any capacity other than
in Holder’s

 

3



--------------------------------------------------------------------------------

capacity as a record holder and/or beneficial owner of the Shares, (ii) nothing
in this Agreement shall be construed to limit or affect any action or inaction
by Holder acting in his capacity as a director, officer or other fiduciary of
the Company, and (iii) Holder shall have no liability to Parent, Merger Sub or
any of their Affiliates under this Agreement as a result of any action or
inaction by Holder acting in his capacity as a director, officer or other
fiduciary of the Company.

7. Miscellaneous.

(a) Amendments and Waivers. Any term of this Agreement may be amended or waived
with the written consent of the parties or their respective successors and
assigns. Any amendment or waiver effected in accordance with this Section 7(a)
shall be binding upon the parties and their respective successors and assigns.

(b) Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of law thereof.

(c) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

(d) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

(e) Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service or confirmed facsimile, or 72 hours
after being deposited in the regular mail as certified or registered mail with
postage prepaid, if such notice is addressed to the party to be notified at such
party’s address or facsimile number as set forth below, or as subsequently
modified by written notice.

(f) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith, in order to maintain the economic position enjoyed by
each party as close as possible to that under the provision rendered
unenforceable. In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.

(g) Specific Performance. Each of the parties hereto recognizes and acknowledges
that a breach of any covenants or agreements contained in this Agreement will
cause Parent and Merger Sub to sustain damages for which they would not have an
adequate remedy at law for money damages, and therefore each of the parties
hereto agrees that in the event of any such breach Parent shall be entitled to
the remedy of specific performance of such covenants and agreements and
injunctive and other equitable relief in addition to any other remedy to which
they may be entitled, at law or in equity.

 

4



--------------------------------------------------------------------------------

[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

The parties have caused this Agreement to be duly executed on the date first
above written.

 

ACRESSO SOFTWARE INC. By:  

 

Name:   Mark C. Bishof Title:   President & CEO Address:

c/o Thoma Bravo, LLC

600 Montgomery Street, 32nd Floor San Francisco, CA 94111 Attention:   Orlando
Bravo   Seth Boro Facsimile No.: (415) 392-6480

[SIGNATURE PAGE TO VOTING AGREEMENT]



--------------------------------------------------------------------------------

“HOLDER”

 

[NAME]   Holder’s Address for Notice:

 

 

 

Attention:  

 

Facsimile No.:  

 

 

Shares owned of record:

 

Beneficially owned shares:

Class of Shares

 

Number

 

Class of Shares

 

Number

     

[SIGNATURE PAGE TO VOTING AGREEMENT]



--------------------------------------------------------------------------------

SPOUSAL CONSENT

The undersigned represents that the undersigned is the spouse of:

 

 

 

    Name of Holder  

and that the undersigned is familiar with the terms of the Voting Agreement (the
“Agreement”), entered into as of October 20, 2008, by and among Acresso Software
Inc., a Delaware corporation, Intraware, Inc., a Delaware corporation, and the
undersigned’s spouse. The undersigned hereby agrees that the interest of the
undersigned’s spouse in all property which is the subject of such Agreement
shall be irrevocably bound by the terms of such Agreement and by any amendment,
modification, waiver or termination signed by the undersigned’s spouse. The
undersigned further agrees that the undersigned’s community property interest in
all property which is the subject of such Agreement shall be irrevocably bound
by the terms of such Agreement, and that such Agreement shall be binding on the
executors, administrators, heirs and assigns of the undersigned. The undersigned
further authorizes the undersigned’s spouse to amend, modify or terminate such
Agreement, or waive any rights thereunder, and that each such amendment,
modification, waiver or termination signed by the undersigned’s spouse shall be
binding on the community property interest of undersigned in all property which
is the subject of such Agreement and on the executors, administrators, heirs and
assigns of the undersigned, each as fully as if the undersigned had signed such
amendment, modification, waiver or termination.

 

Dated: October     , 2008  

 

  Name: